Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on March 22, 2021 has been entered. Applicant’s amendments to the claims have overcome each and every rejection previously set forth in the Final Office Action mailed February 1, 2021. Claims 4-5 have been withdrawn as directed to a non-elected invention leaving claims 1-3 and 6 pending in the current application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please cancel claims 4-5.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art to the claims is Matsunuma, Asami, Chandler, and Campbell:
Matsunuma et al. (JP2007-077468 with provided Espacenet machine translation) hereinafter Matsunuma.
Asami et al. (JP2002-348601 with provided Espacenet machine translation) hereinafter Asami
Harry E. Chandler, Machining of Powder Metallurgy Materials, Machining, Vol 16, ASM Handbook
Campbell et al. (US PG Pub 2009/0038450) hereinafter Campbell

Matsunuma discloses a method for manufacturing a sintered body (Matsunuma, paragraph [0001]). Matsunuma discloses a step of producing a molded body by press-molding a metal powder containing C and greater than 0.4 mass% and not more than 1.0 mass% and containing Fe as a main component; a pre-baking step for obtaining a pre-fired body, a machining step for machining the pre-fired body after the pre-baking step; after the machining step and the temporary firing step, a step of subjecting the temporarily fired body to a main firing at a temperature higher than the temperature of the firing step (i.e. sintering) (Matsunuma, claim 1). Matsunuma discloses using a rotating cutting tool circumferentially having a plurality of cutting edges to intermittently cut a surface of the compact (Matsunuma, Fig 3).
However, Matsunuma does not explicitly disclose where the cutting speed of the cutting tool is 1000 m/min or more. Matsunuma also notes that since the lubricant contained in the metal powder is also removed during the preliminary firing, the lubricant does not stick to the tool in the machining process, and the resistance to machining is reduced and as a result, the tool is less likely to be damaged, and an increase in processing cost can be suppressed (Matsunuma, paragraph [0010]). As Matsunuma does not disclose a cutting speed and teaches away from cutting a compact with a powder lubricant present in the compact, Matsunuma does not read upon claims 1 and 6.

Asami discloses a powder metallurgical method, characterized in that a metal powder to which copper-plated metal powder or lubricant powder is added is compressed under pressure, 
However, Asami does not explicitly disclose the use of a cutting tool having a plurality of cutting edges to cause the cutting edges to intermittently cut the surface of the compact and the cutting speed is lower than stated in claims 1 and 6. Thus, Asami does not read upon claims 1 and 6.

Chandler is the ASM Handbook on machining powder metallurgy parts (Chandler, title). Chandler discloses that slot and side milling cutters are often used for machining P/M materials (Chandler, pg. 889, middle column, first paragraph in Milling section). Chandler discloses that cutting speeds of 70-100 m/min are used in machining ferrous and nonferrous alloys (Chandler, pg. 889, middle column, first paragraph in Milling section). Chandler notes that higher speeds such as 100-200 m/min can be used when machining soft irons, steels and aluminums with carbide tools (Chandler, pg. 889, right column, 3rd paragraph in Milling section).

Campbell relates to a fly-cutting system that comprises a dynamically-controllable actuator for controlling the position, orientation, or both position and orientation of a cutting element carried by a fly-cutting head (Campbell, abstract). Campbell teaches that a fly-cutting apparatus is disclosed of the type used to create grooves or similar features in a workpiece (Campbell, paragraph [0002]) and Campbell teaches that fly-cutting is a discontinuous cutting operation (Campbell, paragraph [0028]). Campbell teaches that the fly-cutting head is arranged at an angle relative to the longitudinal axis of the workpiece and that the angle can range from 0 to 360 degrees and the cutting head may be angled with respect to or rotated around any axis (Campbell, paragraph [0042]). Thus, Campbell teaches intermittent cutting of cylindrical 

However, Campbell does not teach cutting a powder compact, a process of sintering after cutting the compact and most importantly Campbell does not disclose the use of a powder lubricant in the surface of a compact that is being cut. Thus Campbell does not read upon claims 1 or 6.

These pieces of art, taken individually or in combination do not disclose machining a powder metallurgy produced compact at a cutting speed of 1000 m/min or more (much less the 1400 m/min or more required by claim 6) where the surface of the compact contains a powder lubricant. Applicant’s specification notes that in order to create a sintered component with a smooth surface with few pores, a high cutting speed is used where the metal particle in the surface of the compart are sheared and plastically deformed (Applicant’s specification, [0015]). Shearing of the metal particles with the cutting tool tends to make the surface of the compact smooth, and plastic deformation of the metal particles tends to stretch the metal particles so 
Thus, the cutting speed of 1000 m/min or more is not taught in the art where a compact also contains a powder lubricant in the surface of the compact and this cutting speed produces a materially different and unexpected result in the finished product. Thus claims 1 and 6 are free from the art. As the independent claims are free from the art, the dependent claims are free from the art due at least to their dependency from claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOSHUA S CARPENTER/Examiner, Art Unit 1733